RULE to show cause wherefore a writ of fieri facias issued upon a judgment in an action of debt qui tam obtained in vacation under the rule for want of a plea to the declaration filed at the suit of John T. Cooper against William Daniel, should not be set aside. On the 1st day of August, 1861, the regular rule day therefor, the declaration in the action was filed, and a rule was thereupon laid upon the defendant to plead thereto by the second rule-day in vacation, the 10th day of September following, which he failed to do, and judgment was thereupon entered under the rule by the Prothonotary in vacation in favor of the plaintiff against the defendant for the want of a plea. At the ensuing November Term of the court, the counsel for the plaintiff obtained a rule upon the defendant to show cause wherefore an order should not be *Page 507 
made upon the Prothonotary to ascertain the amount of the judgment, which, after a hearing was discharged by the court, because it could not be so ascertained under the rule and practice of the court, and afterward by his written order the execution in question was issued thereon returnable to May Term 1862, when this rule was obtained by the defendant in it and continued to the present term.